Citation Nr: 1704269	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-09 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Kenneth Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and from September 1989 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In September 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video hearing.  A transcript of this proceeding is associated with the claims file.

In June 2014, the Board reopened the Veteran's claim of entitlement to service connection for a skin disorder, claimed as due to undiagnosed illness, and remanded the case for additional development.  As discussed further below, the Board's directives have not been substantially completed, and remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 remand directed that the Veteran be afforded a VA examination to determine the etiology of his skin disorder.  The requested examination was performed in September 2014, and the examiner reviewed the Veteran's pertinent history.  Although the examiner addressed the Veteran's service treatment records and the nature of the Veteran's skin disorder, the Board finds that the September 2014 lacks an adequate rationale because the examiner failed to directly address whether the Veteran's skin disorder was etiologically related to service.  

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall, 11 Vet. App. at 270-71.  As prior remand orders were not complied with, and in accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.  Id.  In this case, the Board finds that, this claim must be sent back again for a full VA examination which addresses the questions asked in the prior remand.

The Board strongly regrets the additional delay in adjudication of the Veteran's claim that another remand will entail; however, as noted above, the Veteran is entitled to the full development as previously requested by the Board, and the Board fails as a matter of law if that development is not undertaken. Therefore, the Board will make a further attempt to ensure that all requested development is completed.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the September 2014 examiner, or another qualified medical professional if that examiner is unavailable.  The Veteran's claims file must be reviewed, including the statements (i) during September 2014 VA Examination; and (ii) during his September 2012 Board video conference hearing.

Based upon the record, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed skin disorder began in service, is related to the Veteran's service, or is otherwise related to a disease, event, or injury in service.

The examiner must provide a rationale for all medical opinions provided.  The absence of evidence of treatment for a skin disorder in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the skin disorder claim, in light of all the evidence of record.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


